J-S42038-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
               v.                              :
                                               :
                                               :
    CHARMAEN WRIGHT                            :
                                               :
                      Appellant                :   No. 455 EDA 2020

      Appeal from the Judgment of Sentence Entered December 27, 2018
             in the Court of Common Pleas of Montgomery County
             Criminal Division at No(s): CP-46-CR-0004206-2017

BEFORE: PANELLA, P.J., OLSON, J., and MUSMANNO, J.

MEMORANDUM BY MUSMANNO, J.:                           FILED DECEMBER 8, 2020

        Charmaen Wright (“Wright”) appeals from the judgment of sentence

imposed following her convictions of two counts of aggravated assault, and

one count each of simple assault, possessing instruments of crime,

recklessly endangering another person, and possessing a small amount of

marihuana.1         Additionally,   Wright’s   counsel,   Wana   Saadzoi,   Esquire

(“Attorney Saadzoi”), has filed an Amended Petition to Withdraw as counsel

and an accompanying brief pursuant to Anders v. California, 386 U.S. 738,

744 (1967).      We grant Attorney Saadzoi’s Amended Petition to Withdraw,

and affirm Wright’s judgment of sentence.



____________________________________________


1 18 Pa.C.S.A. §§ 2702(a)(1), 2702(a)(4), 2701(a)(1), 907(a), 2705; 35
P.S. § 780-113(a)(31).
J-S42038-20


       On May 26, 2017, Wright and Rickeya McNeill (“the victim”) were

attending a social gathering at a house located on Green Street in

Norristown, Pennsylvania. At some point, Wright and the victim engaged in

a verbal argument, which escalated into a physical fight. After exchanging

numerous punches and kicks, Wright pulled out a knife and stabbed the

victim multiple times. Wright and the victim separated, after which one of

the bystanders transported the victim to a hospital.2         Wright entered a

Chrysler Sebring, which was parked on Green Street.

       Officer Michael Choiniere (“Officer Choiniere”), with the Norristown

Police Department, was dispatched to the area based upon reports of a

stabbing. When Officer Choiniere arrived, he discovered Wright sitting in the

driver’s seat of the Sebring, which was still parked near the location of the

reported stabbing.        When Officer Choiniere approached the vehicle, he

observed that Wright had blood splatter on her jacket.        Officer Choiniere

asked Wright whether she had any information regarding a stabbing in the

area. Wright responded that she had helped break up a fight, and made no

comment about a stabbing.               Officer Choiniere asked Wright for her

information, and whether there were any weapons in the vehicle.         Wright

responded that there were knives in the vehicle.


____________________________________________


2 The victim was diagnosed with multiple stab wounds, a collapsed lung, and
a broken nose.



                                           -2-
J-S42038-20


        Officer Choiniere detained and searched Wright and the other

occupants of the vehicle, called for backup, and searched the inside of the

vehicle.     Officer Choiniere discovered a knife in the vehicle’s glove

compartment,3 and a small bag of marijuana on Wright’s person.            Officer

Choiniere surveyed the scene of the crime, finding blood stains and splatter

throughout the street and on nearby vehicles, and interviewed a bystander.

Following the investigation, Wright was placed under arrest, and charged

with offenses related to the stabbing, and possessing a small amount of

marihuana.

        On April 20, 2018, following a jury trial, Wright was found guilty of the

above-described charges.         The trial court deferred sentencing and ordered

the preparation of a pre-sentence investigation report (“PSI”). On December

27, 2018, Wright was sentenced to an aggregate term of 5 to 10 years in

prison, with credit for time served, followed by 5 years of probation. Wright

did not file any post-sentence motions or a direct appeal.

        Following a procedural history not relevant to the instant appeal, on

October 7, 2019, the trial court reinstated Wright’s direct appeal rights, nunc

pro tunc. On October 31, 2019, Wright filed a Notice of Appeal, nunc pro

tunc.    The trial court ordered Wright to file a Pa.R.A.P. 1925(b) concise

____________________________________________


3 A later search of the vehicle revealed that there were two knives in the
glove compartment. Neither knife contained blood. Police searched the
scene for the knife used to stab the victim, but were unable to locate it.



                                           -3-
J-S42038-20


statement, and in response, Attorney Saadzoi filed a Statement of Intention

to file an Anders Brief, pursuant to Pa.R.A.P. 1925(c).        Attorney Saadzoi

subsequently filed an Anders Brief, a Petition to Withdraw as counsel, and

shortly thereafter, an Amended Petition to Withdraw as counsel. Wright has

neither filed a pro se brief, nor retained alternate counsel for this appeal.

       Before addressing Wright’s issues on appeal, we must determine

whether Attorney Saadzoi has complied with the dictates of Anders and its

progeny     in   petitioning   to   withdraw   from    representation.          See

Commonwealth v. Mitchell, 986 A.2d 1241, 1244 n.2 (Pa. Super. 2009)

(stating that “[w]hen presented with an Anders brief, this Court may not

review the merits of the underlying issues without first passing on the

request to withdraw.”). Pursuant to Anders, when counsel believes that an

appeal is frivolous and wishes to withdraw from representation, he or she

must

       (1) petition the court for leave to withdraw stating that after
       making a conscientious examination of the record and
       interviewing the defendant, counsel has determined the appeal
       would be frivolous, (2) file a brief referring to any issues in the
       record of arguable merit, and (3) furnish a copy of the brief to
       defendant and advise him of his right to retain new counsel or to
       raise any additional points that he deems worthy of the court’s
       attention. The determination of whether the appeal is frivolous
       remains with the court.

Commonwealth v. Burwell, 42 A.3d 1077, 1083 (Pa. Super. 2012)

(citation omitted).




                                      -4-
J-S42038-20


     Additionally, the Pennsylvania Supreme Court has explained that a

proper Anders brief must

     (1) provide a summary of the procedural history and facts, with
     citations to the record; (2) refer to anything in the record that
     counsel believes arguably supports the appeal; (3) set forth
     counsel’s conclusion that the appeal is frivolous; and (4) state
     counsel’s reasons for concluding that the appeal is frivolous.
     Counsel should articulate the relevant facts of record, controlling
     case law, and/or statutes on point that have led to the
     conclusion that the appeal is frivolous.

Commonwealth v. Santiago, 978 A.2d 349, 361 (Pa. 2009).

     In the instant case, our review of the Anders Brief and the Amended

Petition to Withdraw reveals that Attorney Saadzoi has substantially

complied with each of the requirements of Anders/Santiago.                 See

Commonwealth v. Wrecks, 934 A.2d 1287, 1290 (Pa. Super. 2007)

(stating that counsel must substantially comply with the requirements of

Anders).   Attorney Saadzoi indicates that she has made a conscientious

examination of the record and determined that an appeal would be frivolous.

Further, Attorney Saadzoi’s Anders Brief comports with the requirements

set forth by the Supreme Court of Pennsylvania in Santiago.           Finally,

Attorney Saadzoi indicates that she has provided Wright with a copy of the

Anders Brief; advised Wright of her rights to proceed pro se, retain new

counsel or to raise any additional points deemed worthy of the Court’s

attention; and attached a copy of the letter sent to Wright to the Anders

Brief, as required by Commonwealth v. Millisock, 873 A.2d 748, 751 (Pa.

Super. 2005).   Thus, Attorney Saadzoi has complied with the procedural

                                    -5-
J-S42038-20


requirements for withdrawing from representation.       We now address the

issues that, according to Attorney Saadzoi, arguably support Wright’s

appeal.

      Attorney Saadzoi states that Wright wishes to challenge on appeal (1)

the sufficiency of the evidence supporting her conviction of aggravated

assault, and (2) the discretionary aspects of her sentence.     See Anders

Brief at 17-24.

      In her first claim, Wright alleges that the Commonwealth failed to

present sufficient evidence to support her conviction of aggravated assault

pursuant to 18 Pa.C.S.A. § 2702(a)(1).      Anders Brief at 17-19.     Wright

argues that she did not cause the victim to suffer serious bodily injury

because the victim’s injuries were not permanent. Id.

      When considering a challenge to the sufficiency of the evidence, we

ascertain

      whether[,] viewing all the evidence admitted at trial in the light
      most favorable to the verdict winner, there is sufficient evidence
      to enable the fact-finder to find every element of the crime
      beyond a reasonable doubt. In applying the above test, we may
      not weigh the evidence and substitute our judgment for [that of]
      the fact-finder.    In addition, we note that the facts and
      circumstances established by the Commonwealth need not
      preclude every possibility of innocence. Any doubts regarding a
      defendant’s guilt may be resolved by the fact-finder unless the
      evidence is so weak and inconclusive that[,] as a matter of
      law[,] no probability of fact may be drawn from the combined
      circumstances. The Commonwealth may sustain its burden of
      proving every element of the crime beyond a reasonable doubt
      by means of wholly circumstantial evidence.          Moreover, in
      applying the above test, the entire record must be evaluated and
      all evidence actually received must be considered. Finally, the

                                    -6-
J-S42038-20


      finder of fact[,] while passing upon the credibility of witnesses
      and the weight of the evidence produced, is free to believe all,
      part or none of the evidence.

Commonwealth v. Melvin, 103 A.3d 1, 39-40 (Pa. Super. 2014) (citation

omitted).

      “A person is guilty of aggravated assault if [s]he … attempts to cause

serious bodily injury to another, or causes such injury intentionally,

knowingly    or   recklessly    under      circumstances     manifesting     extreme

indifference to the value of human life.” 18 Pa.C.S.A. § 2702(a)(1). Serious

bodily injury is defined by the Crimes Code as “[b]odily injury which creates

a   substantial   risk   of   death   or    which   causes    serious,     permanent

disfigurement, or protracted loss or impairment of the function of any bodily

member or organ.” 18 Pa.C.S.A. § 2301.

      At trial, the parties stipulated to the victim’s medical records, which

indicated that the victim was diagnosed with the following injuries:

      Lacerations [to the] left upper arm, 2.5 centimeters by 1
      centimeter; left forearm, 5 centimeters by 2 centimeters; left
      forearm; right breast, 3 centimeters by 5 centimeters; right
      posterior upper arm; right shoulder, 2 by .75; right scapula, 4
      by 1; right scapula, .75 by .25; right flank, 2.5 by .5; and right
      deltoid, 3 by .5. A right moderate pneumothorax (collapsed
      right lung) was [also] observed.”

N.T., 4/18/18, at 8; see also id. at 10-11 (wherein Commonwealth Exhibits

37 and 38 were admitted). The medical records further indicated that the

victim suffered a broken nose, and underwent surgery for the stab wounds,

including staples to close the stab wounds, and placement of a chest tube to



                                        -7-
J-S42038-20


expand the collapsed lung and suction blood and fluid from the site. Id. at

8-10. The chest tube remained in place for four days. Id. After four days

in the hospital, the victim was determined to be stable and was discharged.

Id. at 10.

      Additionally, the victim testified that while she was being transported

to the hospital, she “couldn’t catch [her] breath. [She] felt like [she] was

going to pass out[,]” and felt like she was going to die.     Id. at 31.   The

victim stated that during her stay at the hospital, she suffered from “lots and

lots of pain.”   Id. at 36.   The victim further testified that after she was

discharged from the hospital, she was instructed to perform special

breathing exercises 5 to 10 times a day; she had difficulty breathing after

any physical activity, including walking up stairs; and she spent most of her

time lying in bed. Id. at 38-39. The victim stated that at the time of trial,

nearly a year after the stabbing, she still struggled to engage in day-to-day

activities, including caring for her son, and working at a daycare. Id. at 41.

      Viewing the evidence in a light most favorable to the Commonwealth,

there was sufficient evidence to establish that Wright caused serious bodily

injury to the victim.   See 18 Pa.C.S.A. § 2702(a)(1); Commonwealth v.

Pettersen, 49 A.3d 903, 912 (Pa. Super. 2012) (concluding that evidence

showing that the defendant had stabbed the victim multiple times in the

chest and back was sufficient to convict the defendant of aggravated




                                     -8-
J-S42038-20


assault).   Accordingly, the evidence was sufficient to support Wright’s

conviction for aggravated assault, and her claim thus lacks merit.

      In her second claim, Wright challenges the discretionary aspects of her

sentence.   “A challenge to the discretionary aspects of sentencing is not

automatically reviewable as a matter of right.” Commonwealth v. Grays,

167 A.3d 793, 815 (Pa. Super. 2017).       Prior to reaching the merits of a

discretionary sentencing issue,

      [w]e conduct a four-part analysis to determine: (1) whether
      appellant has filed a timely notice of appeal, see Pa.R.A.P. 902
      and 903; (2) whether the issue was properly preserved at
      sentencing or in a motion to reconsider and modify sentence,
      see [Pa.R.Crim.P. 720]; (3) whether appellant’s brief has a fatal
      defect, Pa.R.A.P. 2119(f); and (4) whether there is a substantial
      question that the sentence appealed from is not appropriate
      under the Sentencing Code, 42 Pa.C.S.A. § 9781(b).

Grays, 167 A.3d at 815-16 (citation omitted).

      Wright, via Attorney Saadzoi, filed a timely Notice of Appeal, included

a Pa.R.A.P. 2119(f) statement in the Anders Brief, and has advanced a

plausible argument that the trial court violated the fundamental norms

underlying the sentencing process.   See Anders Brief at 15-16; see also

Commonwealth v. Riggs, 63 A.3d 780, 786 (Pa. Super. 2012) (stating

that an appellant raises a substantial question where he alleges that “the

trial court failed to consider relevant sentencing criteria, including the

protection of the public, the gravity of the underlying offense and the

rehabilitative needs of Appellant.”). However, Wright failed to preserve the

issue in a post-sentence motion.       Accordingly, we could find Wright’s

                                     -9-
J-S42038-20


discretionary claim to be waived.    Nevertheless, we will address Wright’s

discretionary sentencing claim as a part of our independent review.          See

Commonwealth v. Hernandez, 783 A.2d 784, 787 (Pa. Super. 2001)

(stating that “Anders requires that we examine the issues to determine

their merit. Therefore, in order to rule upon counsel’s request to withdraw,

we must examine the merits of the issue [a]ppellant seeks to raise.”).

           When imposing a sentence, a court is required to consider
     the particular circumstances of the offense and the character of
     the defendant. In considering these factors, the court should
     refer to the defendant’s prior criminal record, age, personal
     characteristics and potential for rehabilitation.      It must be
     demonstrated that the court considered the statutory factors
     enunciated for determination of sentencing alternatives, and the
     sentencing guidelines. Additionally, the court must impose a
     sentence which is consistent with the protection of the public,
     the gravity of the offense as it relates to the impact on the life of
     the victim and the community, and the rehabilitative needs of
     the defendant.

Commonwealth v. McClendon, 589 A.2d 706, 712 (Pa. Super. 1991)

(internal citations and quotation marks omitted).     “[W]here a sentence is

within the standard range of the guidelines, Pennsylvania law views the

sentence as appropriate under the Sentencing Code.” Commonwealth v.

Moury, 992 A.2d 162, 171 (Pa. Super. 2010).

     Initially, our review discloses that the trial court had the benefit of a

PSI, which the court expressly stated it had considered prior to imposing its




                                    - 10 -
J-S42038-20


sentence. N.T., 12/27/18, at 50.4 “[W]here the trial court is informed by a

[PSI], it is presumed that the court is aware of all appropriate sentencing

factors and considerations, and that where the court has been so informed,

its discretion should not be disturbed.” Commonwealth v. Downing, 990

A.2d 788, 794 (Pa. Super. 2010) (quotation marks and citations omitted).

       Moreover, the trial court considered the sentencing guidelines, the

protection of the public, the gravity of Wright’s offense, and Wright’s

character and rehabilitative needs.            See N.T., 12/27/18, at 50-51.      In

particular, the trial court noted that Wright had a history of instigating

fights, including “nine aggressive behavior incidents which resulted in police

response.” Id. at 52-54. Thus, the trial court properly considered all of the

statutory factors before sentencing Wright.               See McClendon, supra.

Moreover, the sentence was within the standard range of the guidelines.

See Moury, supra. Accordingly, we conclude that the trial court’s sentence

was not improperly excessive, and                  Wright’s discretionary sentencing

challenge is wholly frivolous.
____________________________________________


4 Although the certified record does not contain the sentencing transcript,
Wright included the transcript in her reproduced record, and the
Commonwealth has not contested its accuracy. See Commonwealth v.
Barnett, 121 A.3d 534, 546 n.3 (Pa. Super. 2015) (stating that “[w]hile this
Court generally may only consider facts that have been duly certified in the
record, Commonwealth v. Young, … 317 A.2d 258, 264 ([Pa.] 1974),
where the accuracy of a document is undisputed and contained in the
reproduced record, we may consider it.”).




                                          - 11 -
J-S42038-20


     Finally, our independent review of the record discloses no additional

non-frivolous issues that could be raised on appeal.    We therefore grant

Attorney Saadzoi’s Petition, and affirm Wright’s judgment of sentence.

     Amended Petition to Withdraw granted.          Judgment of sentence

affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/08/2020




                                   - 12 -